Citation Nr: 0206415	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  92-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for labyrinthitis with 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran, his supervisor, and a coworker


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
July 1969, and from August 1973 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) San Juan Regional Office (RO).  By August 1991 decision, 
the RO denied a rating in excess of 10 percent for 
labyrinthitis with tinnitus.  The veteran appealed the RO 
determination and in March 1992, he testified at a hearing at 
the RO.  

In April 1993, the Board remanded the matter for additional 
development of the evidence.  While the matter was in remand 
status, the veteran submitted a claim of service connection 
for PTSD.  By October 1995 decision, the RO denied service 
connection for PTSD.  The veteran appealed the RO 
determination.  

In June 1997, the Board, inter alia, denied service 
connection for PTSD.  The issue of entitlement to an 
increased rating for labyrinthitis with tinnitus was again 
remanded for additional evidentiary development.  

While the matter was in remand status, the veteran submitted 
a request to reopen his claim of service connection for PTSD.  
By March 2001 decision, the RO granted his claim, and 
assigned an initial zero percent rating for PTSD from June 
25, 1998.  The veteran appealed the RO decision to assign a 
zero percent rating, claiming entitlement to a compensable 
rating for his PTSD.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In July 2001, the veteran testified at a hearing at 
the RO in support of his appeal.  

FINDINGS OF FACT

1.  The veteran's service-connected labyrinthitis with 
tinnitus is manifested by complaints of dizziness, ringing in 
the ears, and occasional staggering and falls.  

2.  His service-connected PTSD is manifested by nightmares, 
difficulty sleeping, and some isolation and depression, with 
no probative evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment or abstract thinking, 
disturbances of motivation, or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for labyrinthitis 
with tinnitus has been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.86, Diagnostic 
Codes 6204, 6260 (effective prior to June 10, 1999), and as 
amended.  

2.  The criteria for a separate 10 percent rating for 
tinnitus has been met from June 10, 1999.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.86, Diagnostic Code 6260 (2001).  

3.  The criteria for an initial 30 percent rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  
Moreover, as set forth below, the RO has completely developed 
the record; thus, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded VA medical 
and psychiatric examinations and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this appeal.  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The record shows that by June 1982 rating decision, the RO 
assigned a 10 percent rating for service-connected tinnitus 
under Code 6260, effective November 17, 1978.  This 10 
percent rating has remained in effect to date; thus, it is 
protected from reduction.  38 C.F.R. 3.951(b) (2001).

In September 1986, the veteran filed a claim of service 
connection for vertigo, secondary to his service-connected 
tinnitus.  By December 1989 decision, the RO granted his 
claim, recharacterizing the veteran's disability as 
labyrinthitis with tinnitus.  A 10 percent rating was 
assigned for this disability under Codes 6204-6260.  

In August 1990, the veteran filed a claim for increased 
ratings for his service-connected disabilities, including 
labyrinthitis with tinnitus.  The RO obtained VA clinical 
records dated from September 1988 to June 1990, which in 
pertinent part show that the veteran was seen in September 
1989 with complaints of tinnitus and occasional vertigo, 
relieved by taking Dramamine.  He was thereafter examined in 
the neurology clinic where he had adequate balance and 
coordination without nystagmus.  The assessment was vertigo 
of peripheral etiology.  

By August 1991 rating decision, the RO denied a rating in 
excess of 10 percent for labyrinthitis with tinnitus, finding 
that the veteran's labyrinthitis disability had been shown to 
be no more than moderate, with tinnitus and occasional 
dizziness.  

The veteran appealed the RO decision, and in March 1992, he 
testified at a hearing at the RO, claiming that his 
disability was manifested by staggering and that he had 
fallen on occasion due to dizziness.  He stated that he had 
been prescribed Dramamine for vertigo, which completely 
alleviated his symptoms of dizziness.  He argued that because 
he had to take daily medication to prevent dizziness, his 
disability should be classified as severe.  

The RO subsequently obtained additional VA clinical records, 
dated from June 1990 to January 1993.  These records show 
that the veteran received refills of Dramamine for complaints 
of tinnitus and vertigo.

On VA medical examination in September 1993, the veteran 
reported a history of noise exposure, with tinnitus and 
vertigo spells since 1975.  No pertinent abnormality was 
noted on physical examination.  

In September 1993, the veteran submitted a claim of service 
connection for PTSD, stating that his duties in service 
included graves registration.  In connection with his claim, 
the veteran underwent VA psychiatric examination in April 
1995 by a board of three psychiatrists.  On examination, he 
reported that he was receiving no psychiatric treatment and 
that he had been working full-time as a veterans' service 
officer since 1982.  After further examining the veteran and 
reviewing his claims folder, it was the unanimous opinion of 
the psychiatrists that the veteran had no specific mental 
disorder.  In that regard, it was noted that he admitted to 
sleeping well, feeling well, relating well, eating well, etc.

By October 1995 decision, the RO denied service connection 
for PTSD, noting that the record did not contain a diagnosis 
of PTSD.  The veteran appealed the RO determination.  In June 
1997, the Board, inter alia, denied service connection for 
PTSD, finding that the record lacked competent medical 
evidence that the veteran currently had PTSD.  The issue of 
entitlement to an increased rating for labyrinthitis with 
tinnitus was again remanded for additional evidentiary 
development.  

In August 1997, the veteran underwent VA medical examination 
at which he reported recurrent dizziness and tinnitus.  
Physical examination was negative.

While the matter was in remand status, in March 1999, the 
veteran submitted a statement request to reopen his claim of 
service connection for PTSD.  In support of his claim, he 
submitted an August 1999 VA clinical record showing a 
diagnosis of PTSD, based on the veteran's reports of 
nightmares of war experiences.  

On VA psychiatric examination in October 1999, the veteran 
reported that he had been employed in a veteran's affairs 
office for the last 18 years and that he lived with his wife 
and daughter.  He explained that he had filed a claim of 
service connection for PTSD at the insistence of his 
supervisor.  He described current symptoms of nightmares and 
difficulty sleeping.  He indicated that he was "very well" 
at work, his performance was outstanding, and that nobody had 
any complaints about him.  After examining the veteran and 
reviewing the claims folder, the diagnoses were polysubstance 
dependence in alleged remission, and anti-social personality 
disorder.  A Global Assessment of Functioning (GAF) score of 
90 was assigned.

In May 2000, the veteran testified at another hearing at the 
RO.  A psychiatrist with whom the veteran apparently worked 
testified that the veteran worked with other veterans because 
he wanted to do something for them because he felt that his 
work in Vietnam was unfinished.  The veteran's supervisor 
testified that he had asked the veteran to file a claim of 
service connection for PTSD because he felt that the veteran 
was highly affected by his Vietnam experiences.  He indicated 
that he felt that the veteran's work with other veterans was 
therapeutic for him.  

In connection with his claim, a Social and Industrial Survey 
was performed in August 2000.  It was noted that the veteran 
worked full time in a veteran's service office and that he 
had seen a private psychiatrist, who had prescribed no 
medication.  The veteran was talking with one of his 
neighbors when the social worker arrived and it was noted 
that he was clean and well dressed.  His house was in a 
middle class neighborhood and it was noted to be in good 
condition and clean both inside and out.  The veteran 
reported that he did not socialize with anyone and did not 
get out of the house except to attend church.  One of his 
neighbors indicated that the veteran did not converse much 
with the other neighbors, but he indicated that many people 
visited the veteran seeking his advice.  Another neighbor, 
however, indicated that the veteran conversed with neighbors 
and offered to help them whenever he could.  Neither neighbor 
reported any abnormal behavior.  

On VA psychiatric examination in September 2000, the veteran 
reported that he was somewhat affected by nightmares related 
to his Vietnam experiences, as well as some isolation and 
depression.  He did not describe any other major symptoms of 
PTSD and he denied difficulty relating to others.  The 
examiner indicated that there was no evidence of impairment 
of thought processes, communication, delusions, 
hallucinations, inappropriate behavior, memory loss, 
ritualistic behavior, abnormal speech, panic attacks, or 
impulse control problems.  The diagnosis was PTSD, very mild.  
The examiner indicated that the veteran's disability had 
never shown significant interference with his overall 
functioning.  A GAF of 85 was assigned.

By March 2001 decision, the RO granted service connection for 
PTSD, and assigned an initial zero percent rating under Code 
9411, from June 25, 1998.  The veteran appealed the RO 
decision, claiming that he was entitled to a compensable 
rating for his PTSD.  

In July 2001, the veteran testified at a hearing at the RO 
that he had been working in a veterans' service office for 
about 20 years and that his duties included representing 
veterans before VA in their claims.  The veteran indicated 
that while he had good relationships at work, his supervisor 
had noticed his PTSD symptoms and encouraged him to file a 
claim.  His coworker, a psychiatrist, testified that the 
veteran exhibited symptoms of depression, low tolerance, and 
a hostile attitude.  He indicated that he would assign a GAF 
of 40-50 to the veteran and felt that he was at risk of 
committing suicide.  His supervisor testified that the 
veteran's performance at work suffered as a result of his 
PTSD and that he had to be admonished verbally.  

On VA medical examination in May 2001, the veteran described 
symptoms of ringing in the right ear, unstable balance, and 
occasional dizziness.  He indicated that he was currently 
treated with vitamin tablets.  Physical examination revealed 
no abnormalities.  The diagnosis was tinnitus, right ear.  
The examiner noted that there were no specialized otological 
centers in Puerto Rico with which to test the severity of the 
veteran's labyrinthitis.  

VA clinical records dated from January to July 2001 show that 
the veteran was treated for PTSD.  A March 2001 treatment 
record notes that the veteran was employed full time, paid 
his mortgage, and had been married for 27 years.  In May 
2001, he reported feeling increasingly anxious.  

On VA psychiatric examination in September 2001, the veteran 
reported that he had received outpatient psychotherapy, but 
had received no medications.  He indicated that he continued 
to work at the veterans' service office.  He reported 
symptoms of nightmares, and difficulties talking about his 
Vietnam experiences.  He indicated that he had no trouble 
dealing with clients at work, although he had had some 
arguments with his supervisor.  On examination, the veteran 
was clean and neatly dressed.  His affect, concentration, 
memory, and attention were good.  His speech was clear and 
his insight and judgment was fair.  The diagnosis was PTSD, 
mild by record.  A GAF of 80 was assigned.  The examiner 
commented that based on the veteran's records and evaluation, 
he was able to keep adequate and productive social, familial, 
and occupational functioning.  

In March 2002, the veteran's supervisor stated that the 
veteran's productivity as a service officer had been greatly 
affected by his nervous condition.  He indicated that the 
veteran had forced them to create a "protected work 
environment" by giving him more time to prepare reports and 
giving him time to attend medical appointments.  He indicated 
that while the veteran's work was therapeutic for him, he 
strongly felt that he wouldn't be able to continue in his 
position for very long "since the deterioration of his 
emotional condition is more evident as days passed."  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55 (1994), that compensation 
for service-connected injury is limited to claims which show 
present disability, and where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent period of hospitalizations as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  

III.  Analysis

Labyrinthitis with tinnitus

The veteran's labyrinthitis with tinnitus has been evaluated 
by the RO as 10 percent disabling under the provisions of 38 
C.F.R. § 4.87, Codes 6204-6260.  

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs.  
These new regulations were effective June 10, 1999.  See 62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has held 
that where the law or regulations change after a claim has 
been filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of VA to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

However, the effective date of a rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VA O.G.C. Prec. Op. No. 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); 38 U.S.C.A. § 
5110(g).  

Under 38 C.F.R. § 4.87a, Code 6260, as in effect prior to 
June 10, 1999, a maximum 10 percent rating was warranted when 
tinnitus was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  

Under the new rating criteria, in effect from June 10, 1999, 
a maximum 10 percent rating is provided for recurrent 
tinnitus, regardless of cause.  38 C.F.R. § 4.87a, Code 6260 
(2001).  The Note that follows provides that a separate 
rating for tinnitus may be combined with a rating under Codes 
6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an rating under one of those diagnostic 
codes.

Under 38 C.F.R. § 4.87a, Code 6204, as in effect prior to 
June 10, 1999, a 10 percent rating was warranted when chronic 
labyrinthitis was moderate with tinnitus and occasional 
dizziness.  A maximum rating of 30 percent was assigned for 
severe chronic labyrinthitis with tinnitus, dizziness, and 
occasional staggering.

Under 38 C.F.R. § 4.87, Code 6204, as in effect from June 10, 
1999, peripheral vestibular disorders are assigned a 10 
percent evaluation for occasional dizziness and a maximum 30 
percent evaluation for dizziness and occasional staggering.  
The Note that follows provides that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable rating can be assigned.  

Turning to the merits of the veteran's claim, it is noted 
that a 10 percent rating is the maximum rating available for 
tinnitus, under both the old and new criteria.  Thus, an 
increased rating under either version of Code 6260 cannot be 
granted, regardless of the severity of this disorder.  

Under Code 6204, however, as in effect prior to June 10, 
1999, a maximum rating of 30 percent was assigned for severe 
chronic labyrinthitis with tinnitus, dizziness, and 
occasional staggering.  In this case, the pertinent evidence 
of record shows that the veteran has complained of dizziness, 
tinnitus, occasional staggering, and falls.  Thus, the Board 
finds that a 30 percent rating for labyrinthitis with 
tinnitus is warranted.  This is the maximum rating available 
for labyrinthitis under either version of Code 6204; 
therefore, a rating in excess of 30 percent is obviously not 
warranted.  

The Board has considered assigning a separate rating for 
tinnitus, but notes that the veteran's symptoms of tinnitus 
have been considered in assigning a 30 percent rating under 
Code 6204, as in effect prior to June 10, 1999.  As set forth 
above, the Rating Schedule may not be employed as a vehicle 
for compensating a claimant twice for the same symptoms.  38 
C.F.R. § 4.14.  Thus, the Board finds the criteria for a 
separate 10 percent rating for tinnitus have not been met, 
prior to June 10, 1999.  Esteban, 6 Vet. App. at 261-62.  

However, under 38 C.F.R. § 4.87, Code 6204, as in effect from 
June 10, 1999, a maximum 30 percent rating is assigned for 
dizziness and occasional staggering.  Again, the record shows 
that the veteran has complained of dizziness and occasional 
staggering.  However, because the amended rating criteria 
does not list tinnitus as a symptom considered in assigning a 
30 percent rating under Code 6204, the Board finds that the 
veteran's service-connected tinnitus warrants a separate 10 
percent rating under Code 6260 from June 10, 1999.  

PTSD

Under 38 U.S.C.A. § 4.130, Code 9411, a 10 percent rating is 
warranted for PTSD which produces occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.

A 30 percent rating is warranted for PTSD, productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Applying the facts in this case to the criteria above, and 
affording the veteran the benefit of the doubt, the Board 
finds that since the effective date of the award of service 
connection, his PTSD has been manifested by symptoms which 
more nearly approximate the criteria for a 30 percent rating.  

As summarized above, the evidence reveals that the symptoms 
of the veteran's PTSD include a depressed mood, some 
isolation, nightmares, difficulty sleeping, and difficulty 
discussing Vietnam experiences.  His supervisor and a 
coworker have also testified as to the veteran's difficulties 
at work, such as taking longer than normal to complete a 
report and low tolerance.  The Board finds that these 
symptoms more nearly approximate the criteria for a 30 
percent rating for PTSD.  

However, the criteria for an initial rating in excess of 30 
percent clearly have not been met.  For example, VA 
psychiatric examinations and a social and industrial survey 
have found the veteran to have normal routine behavior, self-
care, and conversation.  On VA medical examination in 
September 2000, the examiner indicated that the veteran 
exhibited no evidence of impairment of thought processes, 
communication, delusions, hallucinations, inappropriate 
behavior, memory loss, ritualistic behavior, abnormal speech, 
panic attacks, or impulse control problems.  He described the 
PTSD as mild and concluded that the veteran's disability had 
never shown any significant interference with his overall 
functioning.  Similar findings were noted on September 2001 
VA psychiatric examination.  At that time, the veteran was 
clean and neatly dressed.  His affect, concentration, memory, 
and attention were good.  His speech was clear and his 
insight and judgment was fair.  

The Board has considered the statements offered by the 
veteran's supervisor and coworker, to the effect that his 
PTSD is severe and interferes with his work.  However, the 
veteran's supervisor is a lay person and his opinion 
regarding the severity of the veteran's PTSD and its effect 
on his ability to work is of limited probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  With respect 
to the opinion of the veteran's psychiatrist/coworker to the 
effect that the veteran's PTSD is severe, the Board observes 
that he has never claimed to have treated or examined the 
veteran, nor has he examined the veteran's claims file.  
Thus, the Board finds that his opinion regarding the severity 
of the veteran's PTSD is of low probative value when compared 
to the opinions offered by the VA medical examiners in 
September 2000 and September 2001, both of whom described the 
veteran's PTSD as mild, after examining him and reviewing the 
claims folder.  

In summary, although the veteran has been found to experience 
some of the criteria contemplated for a 50 percent rating, 
such as mood disturbance, the probative evidence of record 
has not shown the presence of most of the other symptoms, 
such as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once per week, 
difficulty in understanding complex commands, impaired 
judgment, and impaired abstract thinking.  On the contrary, 
the veteran's speech is normal, there is no evidence of any 
panic attacks, and his understanding, judgment, and abstract 
thinking were all within normal limits.  Thus, after a 
careful review of the record, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 30 percent for PTSD.  

In reaching its decisions with respect to both issues on 
appeal, the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2001).  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that these disabilities resulted in frequent 
periods of hospitalization.  Moreover, while these 
disabilities may have an adverse effect upon employment, as 
noted by the veteran's supervisor, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Consequently, the Board finds that no further 
action on this matter is warranted.  




	(CONTINUED ON NEXT PAGE)




ORDER

A 30 percent rating for labyrinthitis with tinnitus is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

A separate 10 percent rating for tinnitus is granted, 
effective June 10, 1999, subject to the law and regulations 
governing the payment of monetary benefits.  

An initial 30 percent rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

